Citation Nr: 0520339	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  02-03 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for a right wrist disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1985 to November 1985, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for additional development in 
November 2003 and December 2004, and that development was 
completed.  The case has since been returned to the Board for 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have a current right 
wrist disorder that is causally or etiologically related to 
service.


CONCLUSION OF LAW

A right wrist disorder was not incurred in or aggravated by 
active service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the October 
2001 and March 2002 rating decisions as well as the March 
2002 Statement of the Case and May 2004 and May 2005 
Supplemental Statements of the Case issued in connection with 
this claim have notified the veteran of the evidence 
considered, the pertinent laws and regulations, and the 
reasons her claim was denied.  In addition, the RO sent 
letters to the veteran in April 2001 and March 2004 that 
specifically informed her of the substance of the VCAA, 
including the division of responsibilities between the VA and 
the veteran in obtaining the evidence.  Consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) those letters 
have essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were her VA medical 
records and private medical records.  The veteran was also 
afforded a VA examination in April 2004 in connection with 
her claim for service connection for a right wrist disorder.  
The veteran and her representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim is appropriate.


Background and Evidence

Service records show that the veteran had active service from 
February 1985 to November 1985. 

Service medical records indicate that the veteran completed a 
medical prescreening form in December 1984 in which she 
denied having a medical history of any painful or "trick" 
joints or any impaired use of her arms and hands.  She was 
thereafter provided an enlistment examination in December 
1984 during which no clinical abnormalities of the upper 
extremities were noted and she denied having a medical 
history of a bone, joint, or other deformity.  In May 1985, 
the veteran sought treatment with complaints of pain in her 
right wrist that had persisted for two days.  An x-ray was 
obtained, which showed her wrist to be within normal limits, 
and she was diagnosed with a soft tissue trauma.  She was 
seen again later that month with continuing complaints of 
right wrist pain.  An examination revealed mild tenderness, 
and she was assessed as having a soft tissue injury.  In a 
July 1985 Narrative Summary for Medical Board, the veteran 
again reported having wrist pain.  She was subsequently 
provided an examination in July 1985 during which no 
pertinent clinical abnormalities were found.  

The veteran was afforded a VA examination in November 2000 in 
connection with her service-connected disabilities.  During 
the examination, she also stated that both of her wrists were 
an area of concern.  She indicated that she had sprained her 
wrist while ambulating on crutches on a wet floor and that 
she subsequently developed numbness in her hands.  

VA outpatient records dated from December 2000 to May 2002 
document the veteran's complaints and treatment of various 
disorders, including right wrist pain.  In June 2001, it was 
noted that the veteran had bilateral median neuropathy of the 
wrists with her right hand being worse than the left.  She 
had a follow-up visit for bilateral carpal tunnel syndrome in 
July 2001, and it was noted that she had been given wrist 
splints since her last visit, which had eliminated her wrist 
pain.  In November 2001, the veteran once again complained of 
bilateral wrist pain and numbness, which was most severe in 
the right along the first and fifth digits.  She indicated 
that she had had problems with both of her wrists since she 
sprained them during a fall 15 years earlier in the military.  
Electrodiagnostic testing found no evidence of a median or 
ulnar neuropathy in the upper extremities.  In January 2002, 
the veteran continued to complain of bilateral wrist pain, 
and it was once again noted that she had a 15-year history of 
right wrist pain following boot camp.  The veteran indicated 
that she had broken her foot and that her use of crutches had 
caused her wrist condition.  The pain was aggravated by 
overuse.  She was assessed as having wrist pain associated 
with overuse and possible early osteoarthritis.  X-rays were 
ordered, and she was prescribed a home exercise program, 
wrist splints, and anti-inflammatory medications.  A nurse 
practitioner called the veteran in February 2002 to discuss 
the findings of the x-rays, which had shown no bone, joint, 
or soft tissue abnormality.  The veteran was told that her 
symptomatology was consistent with tendonitis, and she was 
encouraged to continue using ice, Motrin, and splints.  

Private medical records dated in August 2003 indicate that 
the veteran presented with complaints regarding her right 
wrist.  In this regard, she related that she had injured her 
right wrist 17 years earlier when she was using crutches for 
a pelvic fracture.  She reported having a continuing problem, 
which was purportedly one of the reasons that she was 
discharged from the military.  A physical examination 
revealed a subluxating ulnar nerve.  When the area was 
percussed, she reported having numbness and tingling in her 
thumb and index finger for which the treating physician did 
not have a medical explanation.  There was tenderness to 
compression of the proximal median nerve at the inferior 
border of the pronator teres with positive Tinel's into the 
median distribution of the hand, and the veteran had positive 
Phalen's, Tinel's, and carpal tunnel compression tests.  
There was no evidence of thenar wasting, and she had normal 
two-point discrimination to five millimeters in all digits.  
The treating physician recommended additional tests and 
stated that it was difficult to ascertain the causative 
factors for her carpal tunnel symptoms.

The veteran was afforded a VA examination in April 2004 
during which she told the examiner that she had developed 
right wrist pain due to the stress of crutch ambulation, 
particularly on wet floors, and that she continued to be 
symptomatic following her separation from service.  The 
examiner noted that the veteran reported that her dominant 
hand was her left.  After reviewing the pertinent medical 
evidence and performing a physical examination, the examiner 
noted that there was no electrodiagnostic evidence of right 
ulnar neuropathy or of bilateral median neuropathy.  He 
assessed the veteran as having trauma to the wrist in crutch 
ambulation with a history of right wrist sprain.  The 
examiner indicated that there was no evidence of compression 
neuropathy at the wrist or elbow and that there was 
insufficient clinical evidence to warrant a diagnosis of any 
acute or chronic disorder or residuals thereof.  He also 
noted that the wrist disorder reported in the military was a 
sprain, which is a condition that is expected to resolve 
without sequelae.  He further commented that the evaluation 
had been extensive and that no anatomic cause for the 
veteran's complaint of wrist pain in the nondominant hand 
could be found.


Law and Analysis

The veteran contends that she is entitled to service 
connection for a right wrist disorder.  More specifically, 
she claims that she injured her right wrist in service while 
using crutches and that her current right wrist disorder is 
related to that injury.

Applicable law provides that service-connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated by active duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, 
service-connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2004).  In order 
to prove service connection, a claimant must generally submit 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of 
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus or relationship between 
the current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to service connection for a 
right wrist disorder.  Service medical records indicate that 
the veteran completed a medical prescreening form in December 
1984 in which she denied having a medical history of any 
painful or "trick" joints or any impaired use of her arms 
and hands.  The veteran's enlistment examination did not 
indicate any right wrist disorder, nor did she report any 
medical history of a bone, joint, or other deformity.  
Although the Board does acknowledge that the veteran 
experienced symptomatology in service and was diagnosed with 
a soft tissue injury, an x-ray showed her wrist to be within 
normal limits, and her July 1985 separation examination found 
no pertinent clinical abnormalities.  In fact, the evidence 
of record does not show that the veteran sought any treatment 
for many years following her separation from service.  Thus, 
any symptomatology the veteran may have experienced in 
service appears to have been acute and transitory and to have 
resolved without residuals prior to her separation.   
 
In addition to the lack of evidence establishing that a 
chronic right wrist disorder manifested during service or 
within close proximity thereto, no physician has linked a 
current right wrist disorder to service or to any 
symptomatology that occurred during active service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of a right wrist disorder until many years after 
service.  Although her numerous medical records reflect her 
current right wrist complaints, these records do not link a 
chronic right wrist disorder to service.  Nor is there any 
medical opinion of record indicating that such a nexus 
exists.  In fact, the April 2004 VA examiner assessed the 
veteran as having trauma to the wrist in crutch ambulation 
with a history of right wrist sprain, but indicated that 
there was no evidence of compression neuropathy at the wrist 
or elbow and that there was insufficient clinical evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  The examiner also noted that the wrist 
disorder reported in the military was a sprain, which is a 
condition that is expected to resolve without sequelae, and 
he commented that no anatomic cause for the veteran's 
complaint of wrist pain could be found.  Further, to the 
extent that VA medical records dated in January 2002 assessed 
the veteran as having wrist pain associated with overuse and 
possible early arthritis, the Board notes that pain alone, 
without a diagnosed related medical condition, does not 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  
Moreover, the record contains no subsequent diagnosis of 
osteoarthritis that has been linked by medical professionals 
to the veteran's military service.  To the extent that a 
nurse practitioner indicated to the veteran in February 2002 
that she had tendonitis in her right wrist and a private 
physician noted carpal tunnel symptoms in August 2003, 
neither health care provider provided the required nexus in 
this case.  Thus, there is no competent evidence of record, 
medical or otherwise, which links a current right wrist 
disorder to the veteran's military service.  Under these 
circumstances, a basis upon which to establish service 
connection for a right wrist disorder has not been presented.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for a 
right wrist disorder.  

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a right wrist disorder is not warranted.  
Although the Board does not doubt the veteran's sincere 
belief that she has a current right wrist disorder related to 
service, the veteran is not a medical professional competent 
to render an opinion on matters of medical etiology or 
diagnosis and absent a professional medical opinion linking a 
current disorder to service, service connection cannot be 
granted.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).




ORDER

Service connection for a right wrist disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


